Case 1:21-cv-00123-RJJ-SJB ECF No.1, PagelD.1 Filed 02/05/21 Pagelof3 —

 

SSS

ONITED STATES DISTRICT COUET
WESTERN DISTRICT CL Mice Ie

TERRE FILED -GR
CY CHAM February 5, 2021 11:13 AM
: Do OURT
Plan CASE Ko. SOMO,
7 a WESTERN DISTRICT OF MICHIG
es Jai at # F BY: th SCANNED BY 215 [71

1:21-cv-123

Robert J. Jonker - Chief U.S. District Judge

CITY OF HOLLAND

JUDGE SUANITA BOCANEDEA,

ITY ATTORMEY DEREK PALM AM,
Delendends.

VIOLA (ION OF CONS TTU Toya (.
RICATS Comer AisT

. 42 US. Cope
OF Ri@4t7S

2. JANUARY ‘3, 202(,CASE NO. HL-20-086((4-0M
PLAINTIFF WAS FOUND 6iYI1e7TY OF TALKING.

& 1983 , CIVZLL ACTION FoR DEPRIVATION

Ds Tee =
PLAINTIEF VW/AS CEPRIVED OF FIRST AMWVO-
MENT RIGHTS.

UW. TESTIAIONY BY THE STATES ‘UNTWESSES
WAS HERR SAY.
Case 1:21-cv-00123-RJJ-SJB ECF No.1, PagelD.2 Filed 02/05/21 Page 2 of 3

5. PLAINTIFE WAS DEPRIVED Cf 11/8 Seat
AMENDMENT RIGHTS.

4. DEMEO DIVE PROoceESss

Tt. PERSON WHO ALLEGED CHARGES WAS NOT
IN COURT AT THE TIME OF TEAL.

6. PLAINTIEF ASK FOR RELIER OF ALC OROEES

MAPE IN VIOLATION CF THE LAW.

4. DEFENDENT Drs HOMORS HER POSiTroKn, ANS
SHOULD BE REMOVED FROM THE BEX CH
10. DEREK PALMAN tw COLLUS(ON, Wite FLiLy KMOWSNELS
AND WANTOWMLY Yinr ATEC PLAIN TUF ES 6 OVEHMFTS.

Il, DEFENCEKT DALMAN sHouLo BE DISBARRED

WZWEFFREY CHAMBERS
Depgirg Chandbera
¢21 PIEKEMA*® (37
HOLLAWD, ME ¥Ou2
(6 405-5063
Case 1:21-cv-00123-RJJ-SJB ECF No.1, PagelD.3 Filed 02/05/21 Page 3 of 3

Jefirey Chambers
431 Diekema Ave.
Apt. 137

a FOREVER /USA

OFFICE OF THE Oe. ER
[(O MUICHHRAN ST. AW

GRAND,

 
